Citation Nr: 0609363	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right ulnar and median 
neuropathy, including secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

Since the evidence needs to be further developed before 
deciding this appeal, this case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

According to applicable law and regulation, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  To establish this relationship to service, there 
must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).



The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

A preliminary review of the claims file indicates that 
Hickson element (1) has been satisfied.  That is to say, 
there are medical reports showing current diagnoses of 
bilateral carpal tunnel syndrome, severe right ulnar and 
median neuropathy, and moderate left ulnar and median 
neuropathy.  In his September 2002 claim, the veteran 
complained of loss of sensation, stiffness, and weakness in 
his right hand, as well as grasping and manipulation 
problems.  The report of the January 2003 VA examination 
states his current complaint is of numbness in his right ring 
and little finger and overall weakness in his right hand.

As to element (2), proof of a relevant injury or disease in 
service, the veteran's service medical records (SMRs) show he 
was treated for a wound to his right index finger in August 
1954.  He underwent surgery on his right hand and the 
ultimate diagnosis was a laceration of both flexor tendons of 
the right index finger.  He already has established service 
connection for residuals of that injury.

The available medical evidence, however, does not clearly 
link the veteran's current ulnar and median neuropathy of his 
right hand to his military service - including by way of his 
already service-connected disability (the residuals of the 
laceration of the tendon in his right index finger).  
Although the record on appeal contains the report of a VA 
examination and treatment records, none of them provide an 
opinion as to whether his current neuropathy is related to 
his service in the military - including the trauma to his 
right hand mentioned above.  In his September 2002 claim, he 
contends that his current symptoms are related, possibly on a 
secondary basis, to his finger injury in service; but a 
layman, such as the veteran, is not competent to comment on 
medical matters such as diagnosis, date of onset, or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005).
Consequently, since the cause of the veteran's current ulnar 
and median neuropathy remains undetermined, the Board 
believes a medical nexus opinion is needed to fairly decide 
this appeal.  See, e.g., Gregory v. Brown, 8 Vet. App. 563 
(1996).

Additionally, during the pendency of this appeal, on March 3, 
2006, the U. S. Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Here, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).



2.  Schedule the veteran for another VA 
examination to obtain a medical opinion 
indicating whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his right ulnar 
and median neuropathy is related to his 
military service - including on a 
secondary basis by indicating whether it 
is proximately due to, the result of, or 
chronically aggravated by his already 
service-connected disability (residuals of 
a laceration of a tendon in his right 
index finger).  Note also that the veteran 
has ulnar and median neuropathy affecting 
his other hand, so the condition is 
bilateral, as opposed to only involving 
his right hand.  If the examiner 
determines the ulnar and median neuropathy 
affecting the right hand (at issue) has 
been chronically exacerbated by the 
service-connected disability (residuals of 
a laceration of a tendon in the 
right index finger) the examiner should, 
if possible, approximate the degree of 
additional disability due to the 
aggravation.  A distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  To facilitate making this 
determination, the veteran's claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.

3.  Then readjudicate the veteran's claim 
for service connection for right ulnar and 
median neuropathy, to include secondary 
service connection, in light of the 
additional evidence obtained.  If benefits 
are not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

